DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PLP 424383, filed on 01/25/2018.
Status of Claims
Claims 1-7 are pending in this application and have been examined on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both “support points” and “bearing-fitted grips”. The drawings are further objected to because reference character “5” has been used to designate both “support points” and “grips”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The specification should be amended to reflect any changes to labeling within the drawings.
Claim Objections
Claim 1 is objected to because the term “support points” is unclear. The use of the term “support points” appears to be used for two different structures. Pages 5-6 of the specification, under “Example 1”, disclose “support points 5” which appear to be the points of connection between the upper frame and the main frame as shown in fig. 1. Page 6 of the specification, under “Example 2”, disclose “support points 2” which appear to be the points of connection between the guide and the main frame as shown in fig. 1. Claim 1 appears to be claiming the “support points 5” initially, however it is unclear whether the language “whose number is equal to the number of support points” referred to “support points 5” or “support points 2”. The uncertainty is further compounded by the use of labels “2” and “5” to indicated different terms in the applicant’s specification as discussed in the Drawing Objections section above. The examiner believes that the number of track rollers should be equal to the number of points connecting the guide and the main frame since the rollers interface with the guide, however, claim 1 as written indicates that the number of rollers is equal to the number of points connecting the upper frame and the main frame. The language should be changed to clarify which of the support point groups is the basis for the number of track rollers. For examination purposes, the language “whose number is equal to the number of support points” is being interpreted to mean “whose number is equal to the number of support points between the guide and the main frame” Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,203,426 (referred to as Matlock A) in view of US 4,109,638 (referred to as Matlock B).
Regarding claim 1, Matlock A discloses a rack, especially for photovoltaic modules, having a frame and a base (solar collector as disclosed in at least fig. 1), wherein the rack consists of a rounded, shaped guide (concrete ring 41)
on which a main frame (carousel structure 23)
is fitted (col. 3, line 67 to col. 4, line 2 and fig. 4 discloses platform 42 of carousel structure 23 being fitted to ring 41) via at least three bearing-fitted grips (col. 4, lines 9-20 disclose a number of wheel assemblies 45. Col. 4, lines 9-20 also disclose each wheel assembly 45 being aligned with a radical member 43. Fig. 9 discloses there being four radical members 43 thus it would be obvious to one of ordinary skill in the art to conclude there being four wheel assemblies 45), with an upper frame (rack 22) being attached to the top of the main frame (see col. 4, lines 53-62) in at least two support points (figs. 1 and 9 disclose rack 22 having four support points, one for each corner of frame 22), the upper frame being further connected to the main frame via linear actuators (threaded rods 56 and screw motors 57. See figs. 1 and 3 and col. 4, lines 53-62), with the main frame being based on the guide by means of track rollers (roller 46. See fig. 4), whose number is equal to the number of support points (col. 4, lines 9-20 disclose there being a roller 46 for each wheel assembly 45. This term is being interpreted to mean “whose number is equal to the number of support points between the guide and the main frame” as discussed in the Claim Objections section above), and at least two anchoring elements (springs as disclosed in col. 4, lines 40-52) are located on the outer perimeter of the guide (col. 4, lines 40-52 discloses the springs being anchored to the outer surface of ring 41), the anchoring elements arranged in at least two points within an angular distance not smaller than 15 degrees from each other (col. 4, lines 40-52 discloses the springs being located at the ends of chain 54 and are 240 degrees separated in one direction and 120 degrees separated in the other direction), and furthermore, a driving chain (chain 54) is anchored in a non-stationary fashion (col. 4, lines 40-52 disclose chain 54 being anchored via springs which allow for at least some motion) on the anchoring elements to the guide (see col. 4, lines 40-52), from the outer side of the guide (col. 4, lines 40-52 discloses the springs being attached at the outer vertical surface of ring 41) and in the lower part of the guide (col. 4, lines 40-52 disclose the springs being located below the top surface of ring 41), with a driving mechanism (mechanical drive system, as disclosed in fig. 2 and col. 4, lines 21-25) being attached to the main frame (fig. 2 and col. 4, lines 29-32 disclose the mechanical drive system being attached to platform 42 via bracket 51), the driving mechanism consisting of a driving toothed element (drive sprocket 50), connected to a motor (motor 49. See fig. 2), and of tension rollers (idler sprockets 52 and 53. See fig. 2), through which the driving chain is drawn (see fig. 2), and the track roller is located in a housing (bracket 48. See fig. 4), on which the main frame rests (see fig. 4), and furthermore, a shaft (axel 47) is located in the axis of each track roller (see fig. 4 and col. 4, lines 9-20), with a grip (weld or bolt fixing as disclosed in col. 4, lines 9-20).
Matlock A does not disclose a fixing roller being attached on the shaft, the fixing roller based on the upper inner part of the guide.
However, Matlock B does disclose a fixing roller (roller 55. See fig. 9) being attached on a shaft (fig. 9 discloses roller 55 being attached to the shaft of a side roller 61 via bracket 62) of another roller (side roller 61), the fixing roller based on an upper (fig. 9 discloses roller 55 being located on the upper surface of ring 22C) inner part of a guide (fig. 9 discloses roller 55 being located within the outer edge of ring 22C).
Matlock A and Matlock B are considered analogous to the claimed invention because they both are in the field of Solar tracking mechanisms. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel assembly of Matlock A with the additional wheel of Matlock B in order to provide more support and allow for smooth movement (Matlock B, col. 5, lines 20-29).
Regarding claim 5, Matlock A in view of Matlock B discloses the invention of claim 1 and the combination further discloses wherein the upper frame is reinforced with additional bars (see annotated fig. A).
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matlock A in view of Matlock B, as applied to claim 1 above, and further in view of US 2014/0352686 (referred to as Blumenthal).
Regarding claim 2, Matlock A in view of Matlock B discloses the invention of claim 1 but the combination does not disclose a composition of the guide which is made of sectionally bent profiles.
However, Blumenthal does disclose a guide made of sectionally bent profiles (see para. [0029]).
Matlock A and Blumenthal are considered analogous to the claimed invention because they both are in the field of solar tracking mechanisms. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the ring of Matlock A with the track of Blumenthal in order to better support a chain (evidenced by US 2002/0179138, Lawheed, para. [0068]).
Regarding claim 3, Matlock A in view of Matlock B and Blumenthal disclose the invention of claim 2 and the combination further discloses wherein the guide is made of channel bars (fig. 5B and para. [0029] of Blumenthal discloses track 206 being formed of channel rails).
Regarding claim 4, Matlock A in view of Matlock B and Blumenthal disclose the invention of claim 2 and the combination further discloses wherein the guide is made of a set of angle bars (para. [0029] of Blumenthal discloses track 206 being formed of angled segments in the form of barlow rails).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matlock A in view of Matlock B, as applied to claim 1 above, and further in view of US 2019/0194991 (referred to as Fontijn).
Regarding claim 7, Matlock A in view of Matlock B discloses the invention of claim 1 but the combination does not disclose a configuration of the shaft which is seated at both its ends fixedly by means of a stationary mounting and movably by means of a movable mounting.
However, Fontijn does disclose a shaft seated at both its ends (fig. 7 discloses wheel shaft 10 being seated at both its ends) fixedly (fig. 7 and para. [0031] disclose shaft 10 being fixed via main body 20) by means of a stationary mounting (main body 20) and movably (para. [0040] discloses roller bearing 4 being movably mounted to shaft 10) by means of a movable mounting (roller bearing 4).
Matlock A and Fontijn are considered analogous to the claimed invention because they both are in the field of mounting moving elements on rails via wheels. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheels of Matlock A to be movable mounted to the shaft as the wheels of Fontijn are in order to allow the wheels to move smoothly despite track misalignments (Fontijn, para. [0041]).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the closes prior art found during the most recent search is Fontijn which does not disclose the wheel shaft being movably mounted on two linear bearings. Further, none of the prior art which disclose solar tracking systems disclose the structure of claim 6. The examiner does not consider it to be obvious to one of ordinary skill in the art to modify the wheels of Matlock A to have wheels shafts which are movably mounted on two linear bearings since it would either involve modifying the modifying reference of Fontijn or using non-analogous art to modify Matlock A.


Annotated Figures

    PNG
    media_image1.png
    837
    1102
    media_image1.png
    Greyscale

Annotated Fig. 1
Annotated fig. 1 is an annotation of fig. 1 from Matlock A.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,209,231 (Sayre) which discloses a solar tracking frame with a driving chain and channeled rail;
US 4,649,899 (Moore) which discloses a solar tracking frame with a circular rail, two frames, a cable drive, and a linear actuator between the two frames.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762